Exhibit 99.2 First Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) First Quarter 2015 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 13-14 of this Supplement, in the Company’s 2014 Annual Report to Shareholders, in its 2014 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY FIRST QUARTER 2015 OVERVIEW FINANCIAL RESULTS · The Company reported $1.5B of net income in Q1’15, compared to $1.4B in Q1’14. This resulted in diluted EPS attributable to common shareholders of $1.48 per share, an increase of 11% from $1.33 a year ago. · Total revenues net of interest expense were down 3% compared to Q1’14.The prior-year period included the revenue from the Company’s business travel operations, which were deconsolidated as a result of the business travel joint venture transaction that closed June 30, 2014. Excluding business travel revenues from Q1’14, adjusted revenue growth was 1% in Q1’15,1 and 5% on an FX adjusted basis.2 · Q1’15 return on average equity (“ROE”) was 29.0%. BUSINESS METRICS · Worldwide billed business of $245.6B increased 3% on a reported basis and 7% on an FX adjusted basis2, compared to the prior year. · Worldwide Card Member loan balances of $66.8B increased 4% from $64.0B a year ago and 6% on an FX adjusted basis3, reflecting higher Card Member spending levels. · Worldwide lending write-off rates improved versus the prior year and increased slightly versus the prior quarter, but remained near historical lows.The Company’s first quarter worldwide net lending write-off rate4 was 1.5%, as compared to 1.4% in Q4’14 and 1.7% in Q1’14. Quarters Ended March 31, Percentage Inc/(Dec) Percentage Inc/(Dec) FX Adjusted2 Card billed business5(billions): United States $ $ 6 % Outside the United States (3
